BY THE COURT.
The right to file a bill for a discovery in aid of a suit at law, is undoubted. But it does not necessarily follow, that the cause shall be delayed. If the party hold back his bill for a discovery, until the cause is called on for trial, and he would wait for the answer, it is incumbent upon him to excuse his delay, and show cause why time should be given him. The bill in this case discloses no cause for the delay, except the complainant’s own acts. The cause must proceed. The parties then agreed to a judgment.